Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/21 has been entered.
 Status of Claims
Claims 1-2, 4-5, 7-11, 14, 17-18, 38, 42-43, and 46 are pending in the application. Claim 38 remains withdrawn. Claims 1-2, 4-5, 7-11, 14, 17-18, 42-43, and 46 are being examined in this office action.

Claim Objections
Claim 17 is objected to because of the following informalities: “the claim recites (SBIs) and should recite (SBI) as the abbreviation as that is what is used throughout the claims and because the sterol biosynthesis inhibitor is singular in claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-2, 4, 7-11, 42, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some turfgrass quality enhancement with some specific fungicides when applied in specific amounts with the specifically disclosed canola oil adjuvants in specific amounts when the grass is infected with dollar spot (See table 6 for example). Thus, these results do not reasonably provide enablement for increasing the growth, density, and/or quality in each and every known or unknown crops when used in any amount as is instantly claimed, specifically for instance in table 14 it is shown that only the highest rate of application led to a statistically significant increase in density of the grass (See entries 1-4). Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection is based on the absence of an enabling disclosure for providing at least the same level of increased growth, density, and/or quality as the petroleum based composition that is free of dollar spot as is instantly claimed combined with any and all amounts/concentrations of canola oil bioadjuvant combined with/or without any and all known or unknown fungicides when compared to petroleum based composition (the only example of a petroleum/mineral oil based composition being tested appears to be in Table 6 but from applicant’s discussion of these examples in paragraphs [0181-0182] it appears that this was also not free of dollar spot. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”

When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass compositions which increase turfgrass quality, density, etc. which is a very specific crop (not any crop as is instantly claimed) in the presence of dollar spot wherein these compositions comprise very specific amounts of canola oil bioadjuvant which itself contains specific amounts of canola oil/methylated canola oil and pigment(s) and are applied at very specific rates, often using multiple applications to achieve the effects specific reduced label amounts of specifically disclosed fungicides in multiple applications with specific amounts of the disclosed canola oil biorational treatment concentrate in order to achieve increased turfgrass density, etc. at least as good as the fungicide applied with petroleum based oils. However, the specification does not provide an enabling disclosure for treating all known and unknown crop species that are free of dollar spot with any canola oil biorational treatment concentrate (comprising any amount from 10-60 wt% oil and 30-90% pigment) and any reduced amount of any fungicide (reduced amount based on the commercially labelled rate) to provide at least the same level of turf quality increase/biomass increase when treating with the same formulation with the same amount of fungicide and using petroleum based oils as it appears applicants are claiming. 

The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. 
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to make and use the composition as claimed to increase growth, density and/or quality in any target crop of any kind that is free of dollar spot to at least the same level as a petroleum based composition as is instantly claimed.
Therefore, in view of the art recognized high level of unpredictability for increasing the growth, density and/or quality of any and all crops free of dollar spot with an effective amount of the claimed composition, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding such increasing the growth, density and/or quality of any and all crops free of dollar spot with the claimed composition, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. 


Claim 5, 14, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling controlling dollar spot fungi using the combination of the claimed canola oil adjuvant and fungicide wherein the fungicide uses a lower application rate than the commercially disclosed rate of application of the EMERALD 
This rejection is based on the absence of an enabling disclosure for providing at least the same level of control of all known or unknown fungi with all claimed composition of canola oil biorational treatment concentrate (E.g. any amounts of canola oil from 10-60 vol% to 30 to about 90 vol% of one or more pigments of any type) combined with any and all fungicide used in less than the labelled rate as compared to the labelled rate of the fungicide applied alone as is instantly claimed. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass compositions for treating dollar spot of turfgrass with specific reduced label amounts of specifically disclosed fungicides in multiple applications with specific amounts of the disclosed specific canola oil biorational treatment concentrates (which contain specific amounts of a specific pigment with specific amounts of canola oil) in order to achieve a level of fungal control that is at least as good as the fungicide applied at the labelled rate alone. However, the specification does not provide an enabling disclosure for treating all fungal growth of all known and unknown fungi of all known and unknown crop species with an effective amount of canola oil biorational treatment concentrate and any reduced amount of any fungicide (reduced amount based on the commercially labelled rate) to provide at least the same level of control found when treating with the labelled rate of the commercially available fungicide as is instantly claimed.
The instant specification teaches in some instances typically after multiple applications of the claimed composition the canola oil bioadjuvant combined with the reduced rate of several specific fungicides achieves at least similar fungal control as compared to the applied labelled rate of the commercial fungicide (see table 20).
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. 

Therefore, in view of the art recognized high level of unpredictability for controlling all fungal growth of every known or unknown fungal species in all known or unknown crops, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding such control with the claimed composition, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 14, 17-18, 42-43, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is indefinite because it recites the limitation, “at a level at least as low as a petroleum based fungicide composition” and it is unclear to the examiner if the level claimed is referring to the amount of the composition, e.g. the effective treatment amount of the composition is less than or equal to the amount of the petroleum based fungicide or if the level claimed is referring to the amount of fungal growth that is controlled. Based on the specification the examiner believes it is referring to the amount of fungal growth being controlled, e.g. that the level of control in the target crop is at least at the same level or better/improved control than petroleum based fungicide composition formulated with the labelled rate. Because of this interpretation and applicant’s affidavit which provided the missing column of Table 22, this has prompted the scope of enablement rejection that is presented above.
	Claim 5 is also indefinite because it recites “labelled rates” and “labelled amounts” but is unclear what labels applicants are referring to because for example boscalid is a known fungicide but depending upon the product (as evidenced by the EMERALD® or ENDURA® labels (see application rates)) the labelled rates are different depending upon what crop is being treated and what disease is being controlled so it is unclear what these labelled rates are that applicants are claiming and what labels these rates are taken from because depending on the label selected, the rates are different.
	Claim 5 is also indefinite because it recites “petroleum based fungicide composition” it is unclear what applicant’s mean by the terminology because petroleum based fungicide is never 
	Claims 2, 4, 7-11, 14, 17-18, 42-43, and 46 are also rejected because they depend from claim 5 and do not resolve the issues discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-5, 7, 8-9, 10-11, 14, 17-18, 42-43, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton et al. (US20060293188) and further in view of and further in view of Texas A&M (https://oaktrust.library.tamu.edu/bitstream/handle/1969.1/86885/pdf_1192.pdf?sequence=1&isAllowed=y), Penn St. Extension (https://extension.psu.edu/adjuvants-for-enhancing-herbicide-performance, 1999), Surrena et al. (US20100291229), as evidenced by Keeney et al. (US20110082039).
Applicant’s claim:
--  A composition comprising:
a biorational treatment concentrate containing about [[40] 10 to about [[95]] 60 vol% of one or more plant oils consisting of neem oil, canola oil, corn oil, peanut oil, soybean oil, and combinations 
a carrier, wherein the composition is formulated with an effective treatment amount of the biorational treatment concentrate to increase growth, density and/or quality in a target crop free of dollar spot, at a level at least as high as a composition and with reduced phytotoxicity side effects to the target crop as compared to said petroleum-based composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-2, 7, 9-10, Norton teaches compositions which can comprise oil solvents which would broadly includes oils that function as solvents, because as evidenced by Keeney in agricultural arts the term oil solvents is used to mean both hexanes, and petroleum based oils as well as plant and seeds oils, such as rapeseed oil (which is related to canola oil as canola oil is a from a variety of rape seed) (See Keeney [0016]), copper pthalocyanine (applicant’s preferred/instantly claimed pigment) and water, and wherein the amount of pigment is from 0.5-95% which reads on the instantly claimed range of 30-90% in applicant’s concentrate, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% and optionally water which reads on applicant’s carrier which is used for dilution and wherein the concentrates can be free of fungicides or can contain additional active agents, e.g. fungicides (See entire document; [0006]; [0018-0021]; [0022, in some embodiments the compositions are free of one or more other fungicides, which also means that in some embodiments one can have one or more other fungicides in the composition]; [0023-0027]; [0028]; [0030]). Norton further teaches wherein this composition can be used on turf/grass which reads on claim 7 (however again the examiner notes that this does not further limit the composition merely the intended use of the composition which is not being given patentable weight) (see [0030]). Norton further teaches wherein the surfactant can be a natural surfactant, e.g. non-synthetic/non-petroleum based, specifically lignosulfonic acid salts (See [0028]). 
Regarding claims 2 and 11, Norton teaches wherein their composition preferably comprises surfactant but is not required/necessary and as such this reads on the claimed amount of 0-25% surfactant. Norton also further teaches that when surfactants are present they are part of the remainder of the formulation that includes all of the carrier/oil, diluents, any other adjuvants, etc. which are present in amounts of from 5% to 99.5% and they further teach that when the spraying vehicle is water the use of at least one surfactant is generally required because the active ingredients are not water soluble (See [0024]; [0023]; [0028]; [0006]). Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of surfactant when the spraying vehicle is water to the instantly claimed 0.1-50% of surfactant because Norton teaches that the amount of adjuvants including carriers is from 5-99.5% of the formulation and the pigment is from 0.5-95% of the formulation and optimizing the amount of surfactant necessary to keep the formulation from settling/emulsion from coalescing was something that one of ordinary skill in the art routinely does when formulating pesticidal/agrochemical emulsions (see [0024-0030]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 42, Norton teaches concentrate compositions which can comprise oils, and copper pthalocyanine (applicant’s preferred/instantly claimed pigment), and which need not contain water/diluent, wherein the amount of pigment is from 0.5-95% which reads on the instantly claimed range of 30-90%, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% (See entire document; [0006]; [0018-0021]; [0022, in some embodiments the compositions are free of one or more other fungicides, which also means that in some embodiments one can have one or more other fungicides in the composition]; [0023-0027]; [0028]; [0030]). Norton specifically teaches that formulations do not have to contain a surfactant as they do envision formulations which are only pigment and carrier and/or pigment and water, and they specifically teach 
	Regarding claim 5, Norton teaches emulsifiable concentrate compositions which can comprise oil solvents (which broadly includes oils that can be used as solvents, e.g. natural oils, etc. as is evidenced by Keeney [0016, vegetable and seed oils/rapeseed oil]), copper pthalocyanine (applicant’s preferred/instantly claimed pigment) and which can be diluted or added to water, and wherein the amount of pigment in the concentrate is from 0.5-95% which reads on the instantly claimed range of 30-90% in applicant’s concentrate, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% and wherein these formulations can be in the form of emulsfiable concentrates, which can be diluted with water which reads on applicant’s carrier which is used for dilution and wherein the concentrates can be free of fungicides or can contain additional active agents, e.g. fungicides (See entire document; [0006]; [0018-0021]; [0022, in some embodiments the compositions are free of one or more other fungicides, which also means that in some embodiments one can have one or more other fungicides in the composition]; [0023-0027]; [0028-0030]). The examiner notes that applicant’s composition further includes an unknown amount of an unknown carrier and as such the actual amounts of oil and pigment could be diluted to 0.000000001% and still read on the instant claims. Additionally, the carrier could be oil as is it is undefined and as such a composition comprising 1% pigment and 99% oil still reads on the instantly claimed composition as long as would increase growth or quality in any crop that is free of dollar spot.
Regarding claims 17-18, Norton teaches wherein the fungicides that can be included (or excluded depending on the desired embodiment) include chlorothalonil, and propiconazole as they state these fungicides can be excluded but that also means that in some embodiments they can be included because only in one embodiment are they actually excluded, thus they are  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). 
 Regarding claim 43, applicant’s claim the composition of claim 5, the fungal growth is dollar spot. However, claim 43 is directed to a composition and the intended use of the composition e.g. to control dollar spot does not actually limit the structure of the composition and as such is not being afforded patentable weight by the examiner. Thus, because Norton teaches the composition of claim 5, they also teach wherein the fungal growth is dollar spot because this is merely the intended use of the composition. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-2, 4-5, 7, 8-9, 10-11, 14, 17-18, 42, 43 and 46, Norton does not teach wherein the oil is specifically one of applicant’s claimed oils more specifically methylated 
Texas A&M teaches that oils including both petroleum based oils and plant oils are known in the art to useful against plant pathogens and can be used to smother fungal growth and reduce spore germination so these oils would be expected to work in tandem/at least additive results with known anti-fungal agents to control fungi which affect the plants/crops that are treated with the oils. Texas A&M further teaches that plant oils can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms (See Texas A&M: pg. 4 left col, pg. 3, right col., lines 1-4; pg. 2, plant oils section and mode of action of oils section).

Penn St. Extension vegetable oil concentrates, specifically methylated seed oils which include canola oil, makes these oils comparable in performance to traditional petroleum based oils (See pg. 1 overview, vegetable oil concentrate section; pg. 5, last paragraph of oils section which again discussed methylated seeds oils which include canola oil as per the first pg. description). 
Regarding claims 5, 14, and 43, Norton does not specifically teach wherein the fungicides are used in amounts that are less than the commercially labelled rate specifically up to 75% less than the labeled rate. However, it would have been obvious to one of ordinary skill in the art when forming the compositions of Norton to optimize the amount of fungicide in the composition/combination treatment in order to achieve the most effective composition for a desired use in a given crop, e.g. turfgrass, e.g. fungal control, increased quality, biomass, etc. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of fungicide in the formulation of Norton for treating and improving the health of grass in order to prevent/control any infections of dollar spot as is taught by Surrena.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the claimed compositions when looking to Norton because Norton teaches forming applicant’s composition but instead with oil solvents (which broadly includes both petroleum and plant/seed based oils as is evidenced by Keeney) in general. However, it would have been obvious to use the claimed plant oils, specifically canola oil/methylated canola oil because Texas A&M teaches that plant oils including neem oil, canola oil, soybean oil, etc. can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms. More specifically Penn St. Extension teaches that esterifying vegetable/plant oils, including seed oils and the specifically claimed canola oil/methylated canola oil (e.g. methylating the oils) 
	It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of pigment, oil and carrier necessary for the formulation in order to develop the instantly claimed oil and pigment formulation when looking to the prior art because Norton teaches overlapping amounts/ratios of the oil component as carrier, the same pigment in overlapping amounts, and wherein these concentrates can be emulsifiable concentrates that can be diluted with water and it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art to substitute the oil of Norton for the instantly claimed plant oils, specifically canola oil/methylated canola oil as is instantly claimed because Texas A&M and Penn St. Extension together teach that plant oils, and explicitly mention canola oil/methylated canola oil, are useful as agricultural adjuvants and work in the same manner as petroleum based oils, and as such are interchangeable because they both enhance the penetration of pesticides into plants and Penn St. Extension teach that esterifying seed oils, which include canola oil (e.g. methylating the oils), makes these oils comparable in performance to traditional petroleum based oils (See last paragraph of oils section; see pg. 1 overview, wherein seed oils comprise canola oil and methylation improves performance qualities).
Regarding applicant’s newly added limitations that the composition is formulated with an effective treatment amount of the biorational concentrate (e.g. oil and pigment) to increase growth, density and/or quality in a target crop at a level at least as high as a petroleum-based composition and with reduced phytotoxicity side effects when compared to petroleum based compositions, as Norton teaches applying their compositions to target crops including turf grass to improve the quality of the grass which is the same intended use as the instantly claimed 
Response to Arguments/Remarks
Applicant’s argument/remarks and amendments filed 08/05/21, have been entered and fully considered. Applicant’s amendments to the claims have overcome the previous 112 rejections and these rejections have been withdrawn by the examiner. Applicant’s submission of the complete table 22, and a closer review of applicant’s data has prompted the scope of enablement/112(a) rejections presented herein and the 112, 2nd rejection over claim 5, etc. that are presented herein. Applicant’s amendments to claims and arguments and data provided in the affidavit have overcome the rejection that uses Fefer as a primary reference and as such this rejection is withdrawn.
Regarding the 103 rejection which uses Norton as the primary reference, applicant’s first argue that Norton does not teach oils but oil solvents. The examiner respectfully concedes that the word used in Norton is oil solvents. However, the examiner does not agree with applicant’s narrow reading of this term because if oil solvents only meant petroleum based solvents, e.g. ketones, hydrocarbons then why does Norton further list ketones and hydrocarbon solvents separately in their list as if they are different from oil solvents? In fact, paragraph ___ of Norton teaches where the carrier is not limited in scope and exemplifies as solids, liquids, oil solvents, 
Applicants argue that plant oils do not have a similar mode of action as petroleum based oils because applicant’s evidence shows that canola oil is not fungistatic or fungicidal for dollar spot fungi. Respectfully, the examiner points out that applicant’s claims are not limited to dollar spot fungi and as such it would be improper to read limitations into the claims which are not there. Secondly, Texas A&M teaches other commonalities between plant/seed oils and petroleum based oils, specifically Texas A&M teaches that oils in general, e.g. both plant and petroleum based oils, can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms and that plant oils can be used with organic production and these are benefits to choose plant based oils, e.g. canola oil over petroleum based oils as carriers in Norton (see Texas A&M: pg. 4 left col, pg. 3, right col., lines 1-4; pg. 2, plant oils section and mode of action of oils section). Thus, contrary to applicant’s assertion and arguments otherwise the prior art still teaches that all oil-based products (plant or petroleum based) do still have similar modes of action, e.g. acting as surfactants an improving plant coverage and penetration. Though there are clear benefits to selecting plant based oils, e.g. canola oil, when one is working with organic crops and because plant based oils are easily renewable and are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms. Thus, contrary to applicant’s arguments one of ordinary skill in the 

Applicants then argue that substitution of the plant oil for the paraffinic oil would not have been obvious because the oils have different chemical compositions and therefore interact with the plant biomass in different ways. The examiner then brings in an evidence/affidavit by applicant that they say that mineral oil isn’t even properly considered an oil. The examiner respectfully disagrees as multiple references, in the rejection above show that it was known in the art to use petroleum based oils and plant based oils interchangeably because both were known to be useful as surfactants an improving plant coverage and penetration into leaves of active agents. Thus, it would be an obvious choice by one of ordinary skill in the art to select the claimed canola oil for use as the carrier in Norton in order to make a composition which is less toxic to the environment and in which the oils are readily renewable, etc. all the while the oils can improve plant coverage with the pesticides and penetration of the pesticides by acting as a surfactant. Additionally, the use of methylated canola oil as the carrier Norton (which Norton teaches is not limited) is further rendered obvious by the teachings of Penn St. Extension, which teaches that methylated seed oils, which they state includes canola oil as per the overview section, that these modifications (e.g. methylation) makes these oils comparable in performance to traditional petroleum based oils and improves their performance. Thus, it is clearly obvious that it was known in the art for one of ordinary skill to substitute methylated seed oils for traditional petroleum based oils because they are comparable in performance for formulating pesticides and/or in agricultural uses.
The examiner did assert that both types of oils will enhance pesticides in general because as is taught by Texas A&M the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces (emphasis added) (See Texas A&M: pg. 4 left col, pg. 3, right col., lines 1-4; pg. 2, plant oils section and mode of action of oils section). However, applicants have provided no evidence to support their assertion that the plant oils do not function as surfactants themselves and improve plant coverage with the pesticides and penetration of the pesticides into leaf surfaces. As such, because applicant’ have provided no evidence to support their assertion that teachings of Texas A&M are incorrect at teaching that all types of oils (plants and petroleum based) can act as surfactants, etc. and Penn St. Extension presented above still render obvious the composition of the instant claims in the absence of evidence to the contrary. Especially since Texas A&M and Penn St. Extension teach that vegetable oils, and specifically teach canola oil examples, e.g. methylated canola oils/esterified vegetable oils, are used commonly as oil adjuvants in agriculture because the oils provide enhanced penetration of systemic pesticides into plants and insects, increased application efficiency of pesticides, etc. wherein the pesticide penetrates the plant more effectively which therefore allows for smaller amounts of pesticide to be used, e.g. the oils improve the efficacy and allow for less than normal amounts to be used to achieve the same levels of control which are the same effects that applicants are instantly claiming in the dependent claims.

Applicants then argue that their invention is not mere optimization and that it would not have been obvious to optimize the amount of oil, pigment and carrier that are instantly claimed. The examiner respectfully disagrees because Norton as evidenced by Keeney teaches overlapping amounts of oil/oil solvents, pigment, and carrier to those instantly claimed and further teach overlapping amounts of emulsifiers/surfactants to those instantly claimed and it is known that one of ordinary skill in the art routinely optimizes the amounts of agents within the taught ranges in order to develop the most effective composition for a given purpose. In the instant case, the only feature that it not taught by Norton is that the oil is a plant based oil and 

The examiner again wants to point out to applicant that applicant’s claim limitation of optionally no more than one surfactant does not actually limit surfactants in the composition as optionally you can have no more than one surfactant, which means you can have more than one surfactant or no surfactants because it optional to have no more than one surfactant. 

The examiner also would like to point out that the recitation of fungicides in claims 17 and 18 are not a closed group and while the examiner has selected one of the fungicides that comprise the fungicides claimed in claim 17 and one or two from those listed in 18 this does not prevent the composition from comprising other fungicides outside of those claimed in claims 17 and 18. If applicants were trying to set up a Markush group, then applicants should use the Markush language, selected from the group consisting of. As applicants do not necessarily appear to be trying to set up a Markush group with these claims the examiner just wants applicants to be aware that this claim as written does not exclude other fungicides or synthetic active agents from being present in the composition of claims 5, 17-18.

	Applicants have claimed that they are able to use lower rates of fungicides than the labelled rate. However, as per table 22 these lower rates while still exhibiting some fungicidal/fungal control are not better than the fungicides alone applied in their labelled rates 
	
Finally, as discussed above contrary to applicants repeated arguments the combination of the prior art does teach all of the elements of the instantly claimed composition. Because a composition can be used for many purposes beyond those disclosed in a patent. Thus, because the Norton teaches overlapping amounts and ratios of the instantly claimed components of applicant’s composition, e.g. overlapping amounts of oil/oil solvents (which as evidenced by Keeney include plant/seed based oils, (e.g. rapeseed oil/canola oil)) which would broadly include canola oil which is from rape seed as is evidenced above, pigment, and emulsifier which reads on the claimed surfactant, and wherein the emulsifier isn’t necessary as per their examples, and wherein the concentrate is diluted to the same concentrations instantly disclosed, in water then obviously the prior art will function the same, e.g. for the intended uses of the instant claims, especially since it is obvious to substitute the claimed canola 
Declaration under 1.132
	Ronald Detweiler provided a declaration which was filed 08/05/21, The Declaration meets the formal requirements and includes Exhibit A. In the most relevant part, the Declaration presents the statistical analysis of the fungal control measured by the dollar spot fungi growth in the right most column which is clearly cut-off in applicant’s specification. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). The relevant criterion here is No.1, whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)). The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data shows that the canola oil alone does not have fungistatic or fungicidal activity as there was more dollar spot/fungal growth in the canola oil bio-adjuvant or methylated canola oil bioadjuvant alone example/control than the untreated control example and that these results are statistically significant. This data also shows that in no cases is the combination of 
Conclusion
	Claims 1-2, 4-5, 7-11, 14, 17-18, 42-43, 46 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ERIN E HIRT/Primary Examiner, Art Unit 1616